Citation Nr: 1101567	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1966 to July 1968, 
including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A.       §§ 1101, 1110, 1112, 1137, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in- service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he asserts was caused 
by noise exposure during his active military service.  The 
Veteran's MOS in service was Light Weapons Infantry and he was 
awarded the Combat Infantryman Badge, Expert Rifle Award, and 
Vietnam Service Medal with Bronze Star, among others.

Service treatment records (STRs) include the entrance 
examination, dated April 1966, which shows the Veteran's auditory 
thresholds at 500, 1000, 2000, and 4000 HZ, were -5, -10, -5, and 
-5 decibels, respectively, bilaterally.  The Board observes that 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  When 
converted, the auditory thresholds are 10, 0, 5, and 0, 
respectively, bilaterally.

The separation examination, dated June 1968, shows auditory 
thresholds at 0, 0, 0, and 15 decibels at 500, 1000, 2000, and 
4000 Hz in the right ear and at 0, 0 ,0, and 20 decibels in the 
left ear.  Hearing loss and tinnitus were not indicated in the 
report.

No other STRs indicate treatment for hearing or ear related 
issues.  Comparison of the entrance and separation examinations 
show that the Veteran suffered hearing loss at 4000 HZ 
bilaterally; however, despite the loss, the test results were 
within normal limits.

The Veteran had a VA examination in February 2008.  The examiner 
reviewed the claims file.  The auditory thresholds showed a 
hearing loss disability for VA purposes as at least three 
measurements were greater than 26 decibels in both ears.  The 
Veteran reported decreased hearing and a buzzing sound in his 
ears.  His biggest difficulty is hearing soft voices and women's 
voices.  He reported having difficulties hearing regardless of 
background noise as well as difficulty hearing conversations on 
television.

The examiner noted that the Veteran's MOS in service was light 
weapons infantry and that he received the combat infantry badge.  
He reported being exposed to noise gunfire from multiple types of 
guns and machine guns during basic training, advanced individual 
training, and in Vietnam without the benefit of hearing 
protection.  After service he went to college then worked as a 
painter in a factory,  an engineer, and plant manager.  He said 
he wore hearing protection as required for these occupations.  He 
denied recreational noise exposure other than from the use of 
power tools; however, he said he wore hearing protection when 
using the tools.  Regarding tinnitus, the Veteran said he first 
noticed it in 1960 after firing weapons.  He did not report his 
hearing loss or tinnitus at that time.

The diagnosis was bilateral sensorineural hearing loss.  The 
examiner reviewed an audiogram dated January 2004 that indicated 
bilateral mid-high frequency hearing loss.  He also noted that 
the entrance examination, dated April 1966, and separation 
examination, dated June 1968, showed normal hearing.  Based upon 
the evidence in the claims file and the examination, the examiner 
stated that it is less likely as not that the Veteran's bilateral 
hearing loss and tinnitus are a result of noise exposure while in 
the military, weighing against the claims for service connection.  
He stated that while 6000Hz was not tested, at the time of 
discharge in June 1968, the Veteran's hearing was within normal 
limits bilaterally for test frequencies up to and including 4000 
Hz.

In November 2009, the Veteran said he has not been treated for 
his hearing loss or tinnitus but that he gave a copy of his VA 
examination to a private audiologist, P.G.R., Au. D., who 
provided an etiology opinion in December 2009.  P.G.R. said that 
although the Veteran's separation examination showed normal 
hearing, there is a possibility that his existing tinnitus could 
be related to service.  He also noted that the Veteran suffered a 
20 decibel drop in hearing between entrance and separation from 
service, and also stated that the Veteran did not remember 
receiving a hearing evaluation at separation.  Further, P.G.R. 
said that the Veteran described his noise exposure during service 
and that the noise exposure could have contributed to his 
decreased thresholds at 4000 Hz as well as his tinnitus.

In this regard, it is important to note that medical evidence 
that is speculative, general or inconclusive in nature cannot be 
used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Because the private audiologist's opinion is speculative, it is 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Simply stated, a finding that says 
the Veteran "could" or "may" have this tinnitus and bilateral 
hearing loss as a result of service says little, if anything as 
no one would suggest that it is "impossible" that the Veteran's 
hearing loss is the result of service.  The critical question is 
whether it is at least as likely as not (50% or more) that the 
disabilities are related to service.  Thus, P.G.R.'s opinion 
cannot be used to support a finding of service connection for 
bilateral hearing loss and tinnitus.

In October 2010, the Veteran provided testimony before the 
undersigned VLJ.  At the hearing, the Veteran provided a 
histogram outlining his noise exposure and work history.  He 
testified that he worked 10 years at a golf course, went to 
college, and worked in a low level noise area of a factory where 
he used ear plugs.  He uses ear plugs with his current job and 
serves as the safety and hearing loss prevention teacher.

The Veteran testified about the type noise he was exposed to in 
service, including gunfire, hand grenades and helicopter noise, 
as well as combat noise.  During service he was exposed to noise 
on a daily basis, for about 90 percent of his field time, and 
said that while shooting, his ears would stuff up and ring, but 
that the condition would get better and go away.  He has had 
ringing in his ears for as long as he can remember as well as 
swimmers ear, where everything sounds muffled.

In this case, the Board finds the Veteran competent to report his 
symptoms of hearing loss and tinnitus.  Layno, 6 Vet. App. at 
469.  Further, the Board finds that the Veteran is competent to 
provide a credible opinion regarding his noise exposure during 
service and lack of noise exposure since service as he is the 
hearing loss prevention officer at his current employment.

The Board has reviewed all of the evidence and finds that the 
Veteran was exposed to artillery and combat noise and even though 
his auditory thresholds were within normal limits at separation, 
the STRs show that he sustained some hearing loss during service.  
The Veteran provided a detailed history of his post-service 
employment showing the lack of exposure to dangerous noise 
levels, which the Board finds credible as he is the hearing loss 
prevention officer at his current employment.  He also testified 
that he suffered tinnitus during and since service.  Further, he 
provided a medical opinion indicating that the current bilateral 
hearing loss and tinnitus could be related to service.

While the VA examiner stated that the hearing loss and tinnitus 
are less likely as not related to service because he had normal 
auditory thresholds at separation, the VA examiner did not 
indicate the etiology of the disabilities.  Further, the 
rationale did not address the noise exposure during or subsequent 
to service and its impact on the Veteran's hearing.

Weighing all of the evidence, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran's bilateral 
hearing loss and tinnitus are a result of or related to his 
active service.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus must be granted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


